IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                April 30, 2009
                                No. 08-30657
                             Conference Calendar            Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

EFRAIN ISIDRO PINEDA-LOZANO, also known as Richard Lozano, also known
as Mario Efran Solis, also known as Pedro Pagoada, also known as Richard Solis

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Eastern District of Louisiana
                           USDC No. 2:07-CR-197-1


Before JONES, Chief Judge, and JOLLY and ELROD, Circuit Judges.
PER CURIAM:*
      Efrain Isidro Pineda-Lozano (Pineda) appeals his guilty plea conviction of
being found unlawfully in the United States after having been deported
subsequent to an aggravated felony conviction. He argues that the variance
between the conviction used as a basis for enhancement in the indictment and
the conviction used to enhance his offense level at sentencing deprived him of
notice of the consequences of his guilty plea.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                 No. 08-30657

      We review Pineda’s argument for plain error. See United States v. Baker,
538 F.3d 324, 332 (5th Cir. 2008), cert. denied, 129 S. Ct. 962 (2009). With
respect to sentencing, the consequences of entering a guilty plea mean only that
the defendant knows the maximum possible prison sentence and fine that may
be imposed. United States v. Gaitan, 954 F.2d 1005, 1012 (5th Cir. 1992). The
record reflects that Pineda was advised and understood that he faced a
maximum term of imprisonment of 20 years.             Accordingly, he cannot
demonstrate plain error. See id. at 1011-12.
      AFFIRMED.




                                       2